DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/03/2021 has been considered and entered.  The amendment overcomes the rejections in view of Ruhr et al. (US 2011/0160109) for failure to teach the mixture of alcohols as claimed.  The amendment does not overcome the rejections in view of Tagawa et al. (US 2012/00530997).  Therefore, the previous rejections are maintained.  The amendment necessitates new grounds of rejections based on indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 10 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § two monohydric alcohols, and the claim also recites at least one monohydric alcohol has 4 to 11 carbon atoms, at least one monohydric alcohol has 12 to 15 carbon atoms and at least one monohydric alcohol has 16 to 22 carbon atoms, thus requiring at least three monohydric alcohols which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa et al. (US 20120053097)
In regards to claims 1, 2, 4, Tagawa teaches lubricating oil composition (abstract).  The composition comprises ester oiliness agent which can be present in amounts of up to 10% in the composition (i.e., providing limitation of a basestock or cobasestock) and prepared from a monobasic acid and an alcohol which can comprise mixtures of linear and branched alcohols such as linear (straight) or branched butanol (C4), pentanol (C5), octanol (C8), dodecanol (C12), tetradecanol (C14), hexadecanol (C16) etc. [0451 – 0454]. The carboxylic acid can be fatty acids having from 2 to 24 carbon atoms such as straight or branched chain acids [0458].
In regards to claims 10 – 16, Tagawa teaches the composition comprising the ester oil as claimed and the claimed oil would be expected to have the recited properties.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicants argue that Tagawa does not teach ester prepared from blends of alcohols as claimed.  The argument is not persuasive.
Tagawa clearly teaches the alcohol can be a single straight or branched chain alcohol from C4 to C16 etc., or blends of alcohols [see 0451 – 0454].
Applicants alleges there are unexpected effects attributed to the claimed esters but does not elaborate.  The argument is not persuasive.
First, an allegation of unexpected results is insufficient to overcome rejections based on indefiniteness.  Second, a demonstration of unexpected results requires compositions comprising esters prepared from the acid and alcohol combinations that supports the breadth of the claims and which are provided in base oil in any suitable amounts supporting the breadth of the claims which applicants have not provided.  
Thus, applicants have failed to provide a demonstration of unexpected results sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771